Citation Nr: 1223665	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 40 percent for degenerative lumbar spine disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a lumbar spine disability, and assigned a 20 percent disability rating.  

Additionally, the Veteran was afforded a Travel Board Hearing before a Veterans Law Judge in December 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record

In a February 2011 Decision, the Board remanded the issues of an initial disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  At that time, the Board took jurisdiction of the claim of entitlement to a TDIU under Rice, and remanded it for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability).  This development has now been completed; however, TDIU was granted by the RO in a decision of April 2012. This issue is no longer on appeal.  


FINDING OF FACT

In a May 2012 statement, the Veteran indicated his desire to withdraw his appeal seeking an increased disability rating for degenerative lumbar spine disease  The Board received such request prior to the promulgation of a decision.




CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of an increased disability rating for degenerative lumbar spine disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In May 2012, the Veteran submitted a statement that noted his desire to withdraw any pending appeals.  This statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issues of entitlement to an increased disability rating for degenerative lumbar spine disease.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issues of entitlement to an increased rating for degenerative lumbar spine disease and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to an increased rating for degenerative lumbar spine disease, and it is dismissed.



ORDER

Entitlement to an initial disability rating in excess of 40 percent for degenerative lumbar spine disease is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


